DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-11, the applicant’s arguments submitted on pages 8-9 of the amendment are persuasive and therefore the prior rejection of claims 1-11 has been overcome.  In addition, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 1-11, wherein the image sensor comprises: an image pixel; a pixel output line that is coupled to the image pixel, wherein the image pixel is configured to output a signal onto the pixel output line; and an analog-to-digital converter (ADC) circuit configured to receive the signal from the image pixel 

Re claims 12-16, the applicant’s arguments submitted on pages 10-11 of the amendment are persuasive and therefore the prior rejection of claims 12-16 has been overcome.  In addition, the prior art fails to teach or suggest, a method of operating an image sensor having an image pixel and an analog-to-digital converter having the specific configurations disclosed in claims 12-16, wherein the method comprises: using the image pixel to output a pixel signal; receiving the pixel signal at the ADC; with the ADC, progressively attenuating the pixel signal to obtain a floating-point exponent value; with the ADC, identifying the voltage level of the attenuated pixel signal by incrementally adjusting an analog ramp to obtain a floating-point mantissa value; and computing a final output based on the floating-point exponent value and the floating-point mantissa value.

Re claims 17 and 19-20, the applicant’s arguments submitted on pages 11-12 of the amendment are persuasive and therefore the prior rejection of claims 17 and 19-20 has been overcome.  In addition, the prior art fails to teach or suggest, an analog-to-digital converter circuit having the specific configurations disclosed in claims 17 and 19-20, wherein the analog-to-digital converter circuit comprises: a comparator; a plurality of capacitors coupled to the comparator; a first set of switches coupled to the plurality of capacitors; and a second set of switches coupled to the plurality of capacitors, wherein the comparator has a input configured to receive an analog ramp having a resolution that is less than the total resolution of the ADC circuit, wherein the ADC circuit is further configured to receive a pixel signal, and wherein the first and second sets of switches are toggled in an alternating fashion to progressively attenuate the received pixel signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699